Exhibit 99.3 INDEPENDENT AUDITORS’ REPORT To the Members Brooklyn Renaissance Holding Company LLC We have audited the accompanying consolidated and combined financial statements of Brooklyn Renaissance Holding Company LLC and Affiliated Entities, which comprise the consolidated and combined balance sheets as of December 31, 2013 and 2012, and the related consolidated and combined statements of income and comprehensive income, changes in members’ deficiency and cash flows for the years then ended, and the related notes to the consolidated and combined financial statements. Management’s Responsibility for the Consolidated and Combined Financial Statements Management is responsible for the preparation and fair presentation of these consolidated and combined financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation and maintenance of internal control relevant to the preparation and fair presentation of consolidated and combined financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated and combined financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated and combined financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated and combined financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated and combined financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the Company’s preparation and fair presentation of the consolidated and combined financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated and combined financial statements. (Continued) 1 We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated and combined financial statements referred to above present fairly, in all material respects, the financial position of Brooklyn Renaissance Holding Company LLC and Affiliated Entities as of December 31, 2013 and 2012, and the results of their operations and their cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. /s/ Friedman LLP Friedman LLP New York, NY April 4, 2014 2 BROOKLYN RENAISSANCE HOLDING COMPANY LLC AND AFFILIATED ENTITIES CONSOLIDATED AND COMBINED BALANCE SHEETS December 31, ASSETS Real estate, net $ $ Cash and cash equivalents Escrow deposits Investments Tenant and other receivables Prepaid expenses Deferred rent receivable Deferred costs, net $ $ LIABILITIES AND MEMBERS’ DEFICIENCY Liabilities Bonds payable $ $ Mortgages payable Note payable Accounts payable, accrued expenses and other liabilities Interest rate swap agreement Due to Brooklyn Renaissance Hotel LLC Contingencies Members’ deficiency ) ) $ $ See notes to consolidated and combined financial statements. 3 BROOKLYN RENAISSANCE HOLDING COMPANY LLC AND AFFILIATED ENTITIES CONSOLIDATED AND COMBINED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME Year Ended December 31, Revenues Rental and other income $ $ Garage operations Expenses Management fees Administration Payroll Utilities Cleaning Repairs and maintenance Security Building operations Garage operations Ground rent Payments in lieu of taxes and business improvement district costs Depreciation and amortization Operating income Other income (expense) Interest expense, net of interest income ) ) Realized gain on U.S. Treasury Bond redemption (includes $136,261 accumulated other comprehensive income reclassifications for unrealized net gains on investment) - Unrealized gain on interest rate swap agreement ) ) Net income Other comprehensive income Unrealized gain on investment - Comprehensive income $ $ See notes to consolidated and combined financial statements. 4 BROOKLYN RENAISSANCE HOLDING COMPANY LLC AND AFFILIATED ENTITIES CONSOLIDATED AND COMBINED STATEMENTS OF CHANGES IN MEMBERS’ DEFICIENCY Reclassifications Unrealized of Unrealized Balance, Holding Gain Balance, Holding Loss Balance, January 1, Net Income on Investments Distributions December 31, Net Income on Investments December 31, MWR L.L.C. $ ) $ $
